DETAILED ACTION
This Notice of Allowability is in response to application filed on 01/30/2019. Claims 1-20 are pending of which claims 1, 9 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Patton et al. (US 2013/0179685), Brewer et al. (US 20190235973) and Saad (2020/0099699).
Patton et al. teaches an anti-malware application detects and remediates ransomware. The anti-malware application monitors processes executing on a computing device and detects that a process is opening a file for editing. A portion of the original file is saved prior to being edited by the process. Once the edited file is saved, the anti-malware application compares a portion of the edited file to the portion 
Brewer et al. teaches a method for automated ransomware identification includes receiving a first series of data items for backup from a host system, identifying, using a heuristic, a first characteristic of the first series of data items, receiving a second series of data items for backup from the host system, identifying, using the heuristic, a second characteristic of the second series of data items, detecting that the second characteristic differs from the first characteristic in a manner consistent with a ransomware infection.
Saad teaches detecting and protecting against ransomware. In a system that replicates data writes by a server to form a local copy for a local production site with local storage and a remote copy for a remote recovery site having remote storage, ransomware is detected by a decrease of more than a predetermined threshold in either or both of compression ratio or deduplication ratio in a length of data selected by a sliding time window. 
Patton et al., Brewer et al. and Saad fail to disclose or suggest limitation “obtaining, by a device in a network, log data regarding replication of files stored on an endpoint client to a file replication service; tracking, by the device and based on the obtained logs, encryption changes to the files that convert the files from unencrypted files to encrypted files; determining, by the device, that the tracked encryption changes to the files are indicative of a ransomware infection on the endpoint client” in combination with other limitations as recited by independent claim 1. 

None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANG DO/Primary Examiner, Art Unit 2492